Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12 and 17-18 allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claims 1-10, 12 and 17-18 is the inclusion of the limitation in the claims, which is not found in the prior art references, wherein receive, from one of (i) the memory, or (ii) directly from the computer-based processing circuitry, a number of the anonymous identifier skew measures, at least one processed identifier skew measure of the number of processed anonymous identifier skew measures for each of at least two health states or health-related subject states of individual subjects of the plurality of individual subjects, and generate, without using any of the identifying information of the individual subjects, one or more flow measures related to individual subjects passing from one health state or health-related subject state to another health state or health-related subject state based on the received anonymous identifier skew measures, in relation to the one or more of (i) said at least one treatment, and (ii) said at least one medication, the generated anonymous identifier skew measures and the generated one or more flow measures reducing a number of processing operations in the computer-based processing circuitry; and an output configured to output the one or more flow measures to provide the health monitoring of the plurality of individual subjects to study an effect of the one or more of (i) said at least one treatment, and (ii) said at least one medication, while preserving the anonymity of each of the individual subjects of the plurality of individuals, wherein the one or more flow measures are generated without requiring additional identifying information at the other health state or health-related subject state and without linking records related to the individual subjects at the one health state or health-related subject state and the other health state or health-related subject state, and wherein the anonymous identifier skew measures are generated based on the identifying information of one or more of the individual subjects using hashing or noise-masked anonymization.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD B WINSTON III/Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626